82095: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-21343: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82095


Short Caption:BLOUNT VS. BLOUNT (CHILD CUSTODY)Court:Supreme Court


Related Case(s):76831


Lower Court Case(s):Clark Co. - Eighth Judicial District - D605933Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:03/31/2022How Submitted:On Briefs


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantJustin Craig Blount
					In Proper Person
				


AppellantStephanie Blount
					In Proper Person
				


RespondentPaula BlountTrevor M. Creel
							(Willick Law Group)
						Marshal S. Willick
							(Willick Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


11/17/2020Filing FeeFiling Fee due for Appeal. (Appellant, Father) (SC)


11/17/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Appellant Father) (SC)20-41911




11/17/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (Appellant Father) (SC)20-41916




11/17/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellant Father) (SC)20-41918




11/17/2020Filing FeeFiling Fee due for Appeal. (Appellant, Adoptive Mother) (SC)


11/17/2020Notice of Appeal DocumentsFiled Notice of Appeal. (Appellant, Adoptive Mother) (SC)20-41930




11/17/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (Appellant, Adoptive Mother) (SC)20-41932




11/17/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Appellant Adoptive, Mother) (SC)20-41936




11/17/2020Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet.  (SC)


11/20/2020Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED). (SC)


11/23/2020Filing FeeFiling Fee Paid. $250.00 from Alverson Taylor & Sanders. E-Payment conf. no. 20112314985422. (Appellant Father) (SC)


11/23/2020Filing FeeFiling Fee Paid. $250.00 from Alverson Taylor & Sanders. E-Payment conf. no. 20112314984974. (Appellant Adoptive Mother) (SC)


11/23/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statements mailed to counsel for appellants - due: 21 days. (SC)20-42718




12/02/2020Order/ProceduralFiled Order Directing Appellants to File Case Appeal Statements.  Each appellant shall, within 7 days from the date of this order, file the case appeal statement with the Supreme Court Clerk's Office.  (SC)20-43617




12/28/2020Order/ProceduralFiled Order Conditionally Imposing Sanctions and Directing Counsel to File the Case Appeal Statements. Conditional sanction of $250 or Case Appeal Statements due: 14 days.  (SC)20-46666




12/29/2020Notice/OutgoingIssued Notice to File Docketing Statement for appellant Justin Blount. Due date: 10 days. (SC)20-46798




12/29/2020Notice/OutgoingIssued Notice to File Docketing Statement for appellant Stephanie Blount. Due date: 10 days.(SC)20-46803




01/04/2021Notice of Appeal DocumentsFiled Case Appeal Statement (Justin Blount and Stephanie Blount). (SC)21-00100




01/07/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC)21-00416




01/21/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/20/20 and 01/12/21. To Court Reporter: Transcript Video Services. (SC)21-01742




02/25/2021Docketing StatementFiled Appellants' Joint Docket Statement Civil Appeals (REJECTED PER NOTICE ISSUED 02/25/21). (SC)


02/25/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Appellants' Joint Docket Statement Civil Appeals. (SC)21-05656




02/26/2021MotionFiled Appellants' Joint Motion for Extension of Time to File Docketing Statement. (SC)21-05840




03/02/2021Order/ProceduralFiled Order Granting Motion.  Appellants' motion for an extension of time to file the docketing statement is granted. The clerk of this court shall detach the docketing statement from the motion and shall file it separately.  (SC)21-06019




03/02/2021Docketing StatementFiled Appellants' Joint Docketing Statement.  (SC)21-06020




03/16/2021Notice/IncomingFiled Notice of Non-Payment for Transcripts (Rachel Chaisson, Supervisor Transcript Video Service). (SC)21-07630




03/23/2021TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: October 20, 2020. (SC)21-08296




03/23/2021TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: March 5, 2020. (SC)21-08297




04/20/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Law Firms


05/07/2021BriefFiled Appellants' Opening Brief (REJECTED PER NOTICE ISSUED 05/10/21). (SC)


05/10/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.21-13235




05/13/2021AppendixFiled Appendix of Exhibits for Appellants' Opening Brief. (SC)21-13809




06/09/2021Order/ProceduralFiled Order to File Document. To date appellants have not filed the corrected brief or otherwise communicated with this court. Appellants shall have 7 days from the date of this order to file and serve the corrected opening brief. (SC)21-16521




06/09/2021BriefFiled Appellants' Opening Brief. (SC)21-16591




08/20/2021Order/ProceduralFiled Order to File Document. To date, respondent has failed to file the answering brief.  Respondent shall, within 14 days from the date of this order, file and serve the answering brief. Appellants may file a reply brief, if deemed necessary, within 30 days from service of the answering brief. (SC)21-24312




09/03/2021MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)21-25772




09/07/2021Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: September 17, 2021. (SC)21-25927




09/07/2021BriefFiled Respondent's Answering Brief. (SC)21-25904




09/07/2021AppendixFiled Respondent's Appendix - Volume 1. (SC)21-25907




09/07/2021AppendixFiled Respondent's Appendix - Volume 2. (SC)21-25908




09/07/2021AppendixFiled Respondent's Appendix - Volume 3. (SC)21-25909




09/07/2021AppendixFiled Respondent's Appendix - Volume 4. (SC)21-25911




09/07/2021AppendixFiled Respondent's Appendix - Volume 5. (SC)21-25912




09/09/2021MotionFiled Appellants' Motion to Withdraw as Attorney of Record. (SC)21-26159




09/21/2021Order/ProceduralFiled Order Granting Motion. Cause appearing, the motion of Kurt R. Bonds of Alverson Taylor & Sanders to withdraw as counsel for appellants is granted. The clerk of this court shall remove Mr. Bonds, Alexandre M. Fayad, Trevor R. Waite, and the law firm of Alverson Taylor & Sanders as counsel of record for appellants. Appellant's notice of appearance due: 30 days. Briefing suspended. (SC)21-27247




10/22/2021Notice/IncomingFiled Appellants' Notice of Appearance that they will Proceed as Pro Se. (SC)21-30548




11/19/2021Order/ProceduralFiled Order Reinstating Briefing. Appellants have filed a notice informing this court that they intend to proceed in this appeal pro se. Accordingly, the briefing schedule is reinstated as follows. Appellants shall have 30 days from the date of this order to file and serve a reply brief, if deemed necessary. (SC)21-33415




12/21/2021BriefFiled Appellant's Reply Brief. (SC)21-36369




12/21/2021Case Status UpdateBriefing Completed/To Screening. (SC)


03/31/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-10049




07/07/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Stiglich/Herndon. Author: Stiglich, J. Majority: Hardesty/Stiglich/Herndon. 138 Nev. Adv. Opn. No. 52. SNP22-JH/LS/DH. (SC).22-21343




08/01/2022RemittiturIssued Remittitur. {SC}22-23992




08/01/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View